                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION


JENNIFER WILLIAMS MORSCH,

                    Plaintiff,

v.                                                      Case No: 6:18-cv-148-Orl-40DCI

JP MORGAN CHASE BANK, N.A.,

                    Defendant.
                                         /

                                         ORDER

      On July 26, 2018, Defendant filed its first Motion for Summary Judgment (Doc. 25),

and on September 10, 2018, Defendant filed its second Motion for Summary Judgment

(Doc. 38). On October 7, 2018, Plaintiff filed a Response in Opposition to Defendant’s

Motions for Summary Judgment. (Doc. 41). This cause is before the Court on Defendant’s

Motion to Strike (Doc. 42) and Defendant’s Motion for Leave to File Excess Pages (Doc.

43), both filed on October 16, 2018. Plaintiff’s Response was thirty-one (31) pages,

exceeding the Court’s limit of twenty (20) pages. (Doc 41; Doc. 16, p. 7–8). Subsequently,

Defendant asked the Court to strike the response for failure to abide by the page limit.

(Doc. 42). Alternatively, Defendant asked for leave to file a twenty (20) page reply and an

extension of time to reply up to fourteen (14) days from the date of the Order. (Doc. 43).

In the exercise of efficiency and equity, the motion to strike is due to be denied, and the

motion for leave is due to be granted in part and denied in part.

      Accordingly, it is ORDERED as follows:

      1. Defendant’s Motion to Strike (Doc. 42) is DENIED.
      2. Defendant’s Motion for Leave to File Excess Pages is GRANTED IN PART and

          DENIED IN PART.

             a. The Motion is GRANTED as to allowing Defendant to exceed the page

                limit allowed for its reply. However, Defendant shall file a reply no longer

                than fifteen (15) pages.

             b. The Motion is otherwise DENIED.

      3. Defendant is ordered to file a reply to Plaintiff’s Response (Doc. 41) by

          Thursday, October 25, 2018

      DONE AND ORDERED in Orlando, Florida on October 17, 2018.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                            2
